8:20-cv-02059-HMH          Date Filed 06/19/20        Entry Number 13      Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON / GREENWOOD DIVISION

Richard Junior Frazier,                       )
                                              )        Case No. 8:20cv2059-HMH-JDA
                       Petitioner,            )
                                              )
       vs.                                    )        OPINION & ORDER
                                              )
Nanette Barnes, Warden, Bennettsville         )
F.C.I.,                                       )
                                              )
                       Respondent.            )


       This matter is before the court for review of the Report and Recommendation of United

States Magistrate Judge Jacquelyn D. Austin, made in accordance with 28 U.S.C. § 636(b)(1)

and Local Civil Rule 73.02 for the District of South Carolina.

       The magistrate judge makes only a recommendation to this court. The recommenda-

tion has no presumptive weight. The responsibility to make a final determination remains with

this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with

making a de novo determination of those portions of the Report and Recommendation to

which specific objection is made, and the court may accept, reject, or modify, in whole or in

part, the recommendation of the magistrate judge or recommit the matter with instructions.

See 28 U.S.C. § 636(b)(1) (2006).

       The petitioner filed no objections to the Report and Recommendation. In the absence

of objections to the magistrate judge’s Report and Recommendation, this court is not required

to give any explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

199 (4th Cir. 1983). The court must “only satisfy itself that there is no clear error on the face


                                                  1
8:20-cv-02059-HMH         Date Filed 06/19/20       Entry Number 13        Page 2 of 2




of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005).

       After a thorough review of the Report and Recommendation and the record in this case,

the court adopts Magistrate Judge Austin’s Report and Recommendation and incorporates it

herein. It is therefore

       ORDERED that the Petition in this case is dismissed without prejudice and without

requiring respondent to file an answer or return. It is further

       ORDERED that a certificate of appealability is denied because Petitioner has failed to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).1

       IT IS SO ORDERED.


                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
June 19, 2020



                             NOTICE OF RIGHT TO APPEAL

       The Petitioner is hereby notified that he has the right to appeal this order within sixty

(60) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




 1
  District courts must issue certificates of appealability when entering “a final order
adverse to the applicant.” Rule 11(a), Rules Governing § 2254 Cases. These rules may be
applied to other types of habeas corpus petitions. Rule 1(b), Rules Governing § 2254
Cases.

                                                2
